Citation Nr: 1827504	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-24 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Timmerman, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the Army from October 1967 to October 1970. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2017, the Board remanded this case to obtain all outstanding medical records and for a VA examination to determine the current severity of the Veteran's service-connected bilateral hearing loss. A VA examination was conducted in September 2017. In August 2017, the RO issued a letter to the Veteran requesting that he authorize the release of all outstanding VA or non-VA treatment records pertaining to his bilateral hearing loss. Updated VA treatment records were associated with the claims file in December 2017. There is no evidence that additional examinations are in order or that any relevant records have yet to be requested. Thus, there has been substantial compliance with the Board's prior remand instructions, and an additional remand is not necessary. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


VETERAN'S CONTENTIONS

The Veteran's bilateral hearing loss is currently rated as noncompensably disabling. He claims that this rating does not accurately reflect the severity of his disability. Specifically, he asserts that a noncompensable rating is inappropriate in light of the fact that his hearing loss warrants the issuance of hearing aids. He asserts that his hearing was severely damaged in service from flying numerous hours in a Chinook helicopter and firing an M-60 machine gun.



FINDING OF FACT

Throughout the claim period, the Veteran's bilateral hearing loss has been manifested by impairment of auditory acuity that is no worse than Level II in the right ear, and Level I in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon review of all the evidence of record, the Board finds that a compensable rating is not warranted for the Veteran's service-connected bilateral hearing loss. Loss of hearing acuity is evaluated under 38 C.F.R. § 4.85, which establishes eleven auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran has undergone two VA examinations during the claim period, in addition to audiological evaluations at two VA medical center appointments in September 2013 and April 2015. However, in an August 2017 remand, the Board found that the September 2013 and April 2015 audiological evaluations are inadequate for VA rating purposes, because they failed to record controlled speech discrimination findings using the Maryland CNC word list, as required by 38 C.F.R. § 4.85. Therefore, the Board will evaluate the Veteran's hearing loss using only the findings of the VA examinations.

An audiogram produced at a June 2011 VA examination indicated puretone thresholds of 25, 35, 60, and 65 decibels in the right ear and 30, 30, 45, and 60 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz ("specified frequencies") respectively, resulting in average puretone thresholds of 46.25 and 41.25 decibels in the right and left ears, respectively. A speech audiometry test revealed speech recognition ability of 96 percent in both ears. Applying these results to Table VI of 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in both ears. Where hearing loss is at Level I in both ears, a noncompensable disability rating is assigned under Table VII.

An audiogram produced at a September 2017 VA examination indicated puretone thresholds of 30, 40, 70, and 70 decibels in the right ear and 40, 40, 65, and 70 decibels in the left ear at the specified frequencies, resulting in average puretone thresholds of 52.5 and 53.75 in the right and left ears, respectively. A speech audiometry test revealed speech recognition ability of 90 percent and 92 percent in the right and left ears, respectively. Applying these results to Table VI of 38 C.F.R. § 4.85 yields a finding of Level II and Level I hearing loss in the right and left ears, respectively. Where hearing loss is at Level I in the better ear and Level II in the worse ear, a noncompensable disability rating is assigned under Table VII. 

The Board sympathizes with the Veteran's statements regarding the functional impact of his hearing loss on his daily life, including the fact that his hearing loss is bad enough to require the use of hearing aids.  However, the Board finds that the Veteran's functional impairment due to hearing loss, to specifically include the fact that his hearing loss is bad enough to require hearing aids, is a disability picture that is specifically and adequately contemplated by the current schedular rating criteria. See Doucette v. Shulkin, 28 Vet. App. at 369-70 (finding that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environmnent, as these are the effects that VA's audiometric tests are designed to measure).

In summary, the most probative evidence of record fails to demonstrate that an initial compensable evaluation is warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b)(2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


